ORDER AND JUDGMENT*
PER CURIAM.
The abatement entered in this matter originally on January 29, 2007, is lifted. In accord with the response the government submitted to our order dated February 21, 2007, and more particularly in light of our opinion in Wedelstedt v. Wiley, 477 F.3d 1160 (10th Cir.2007), the judgment of the district court in this matter is AFFIRMED.

 After examining the appellate record, this panel has determined unanimously that oral argument would not materially assist in the determination of this appeal. See Fed. R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore submitted without oral argument. This order and judgment is not binding precedent except under the doctrines of law of the case, res judicata and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.App. P. 32.1 and 10th Cir. R. 32.1.